Citation Nr: 0627508	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to March 30, 1998 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in September 2004.  

The veteran indicated on her VA Form 9 which was received in 
September 2004 that she desired to attend a hearing conducted 
by a Veteran's Law Judge.  In June 2005, the veteran withdrew 
her request for a hearing.  


FINDINGS OF FACT

1.  By rating decision in March 1994, a claim by the veteran 
for service connection for PTSD was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination. 

2.  On March 30, 1998, the veteran requested that her claim 
of service connection for PTSD be reopened.  

3.  By rating decision in February 2003, the RO established 
service connection for PTSD; an effective date of March 30, 
1998 was assigned for the grant of service  connection.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002). 

2.  The criteria for entitlement to an effective date prior 
March 30, 1998, have not been met.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

In this case, no VCAA notice is necessary because as 
described below the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's claims folder.  No additional 
development could alter the evidentiary posture of this case.  
In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Additionally, a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board therefore finds that any failure to comply with the  
VCAA is not prejudicial. 

Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

In the present case, the record shows that the veteran 
advanced a claim of service connection for PTSD in June 1993.  
However, her claim was denied by rating decision in March 
1994.  By letter dated in April 1994, the RO informed the 
veteran that her claim had been denied.  Enclosed with the 
April 1994 notice letter was a VA form setting forth the 
veteran's appellate rights and procedures.  The record does 
not show that the veteran ever filed a notice of disagreement 
to initiate an appeal from the March 1994 rating decision.  
There is no indication in the claims files that the veteran 
did not receive notice of the June 1993 rating decision.  
Therefore, the March 1994 decision became final.  38 U.S.C.A. 
§ 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The claims files include a VA 
Form 21-526, date-stamped as received on March 30, 1998.  In 
this document, the veteran effectively requested that her 
claim for PTSD be reopened.  After undertaking development, 
the RO reopened the claim and granted service connection for 
PTSD.  The RO eventually assigned an effective date of March 
30, 1998, for the grant of service connection for the PTSD.  
The veteran disagrees with the effective date and argues that 
the effective date should be governed by the claim she filed 
in June 1993.  

The Board understands the veteran's argument that because the 
benefit which was initially denied in 1993 was subsequently 
granted, the effective date should go back to her original 
claim.  However, the fact is that the veteran had one year to 
disagree with the March 1994 denial and initiate an appeal.  
She did not do so, and by law the March 1994 rating decision 
is final.  The purpose of the rule of finality is to 
"preclude repetitive and belated readjudications" of the same 
claim.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

The veteran later reopened her claim, and subsequently 
prevailed.  However, the effective date to be assigned in a 
case which has been reopened is set by statute.  38 U.S.C.A. 
§ 5110.  In the present case, the RO has correctly applied 
effective date legal criteria to assign an effective date of 
March 30, 1998, since this was the date that the veteran's 
request to reopen her claim was received.  


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


